IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

WILLIAM HENRY DAVIS, III,           NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-3179

STATE OF FLORIDA,

     Appellee.
_____________________________/

Opinion filed October 14, 2015.

An appeal from the Circuit Court for Duval County.
Mallory D. Cooper, Judge.

Nancy A. Daniels, Public Defender, David A. Davis, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., THOMAS and RAY, JJ., CONCUR.